Citation Nr: 1822971	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, M.D. (friend)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2015 for further development.  

The Veteran presented testimony at a Board hearing in September 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims in December 2015 so that the Veteran could undergo a VA examination and so that the RO could obtain a competent medical opinion regarding the etiology of the Veteran's disabilities.  The Veteran underwent a VA examination in February 2016.  The examination report appears satisfactory on its face.  However, the Veteran has called into question the adequacy of the findings.  

In an April 2016 Statement in Support of the Claim (VA Form 21-4138), the Veteran pointed out that the examiner stated that he does not use any assistive devices.  The Veteran stated that this is completely false.  He stated that he uses several devices including his cane, braces, shoe inserts, and compression socks.  He also stated that the examiner asked if the Veteran could bend over and touch his toes.  The Veteran explained that if he let go of the cane, he would fall.  The Veteran stated that he did the best that he could but was unable to touch his toes.  The examiner asked if that was the best he could do and then said "that's it, we're done."  The Veteran contends that the examiner never asked any questions about his disability and that he never received a thorough examination.

In light of the Veteran's contention that he did not receive a thorough examination, and that the examination reportedly contains inaccuracies, the Board finds that the claims should be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination, by someone other than the February 2016 examiner, in order to ascertain the nature and etiology of his claimed left foot and lumbar spine disabilities.  It is imperative that the Veteran's claims file be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported. 

 The examiner should respond to the following:

 a) Please state whether the Veteran has a chronic disability of the left foot.  Consideration should be given to the diagnoses of record (bruise; stress fracture; lumbar spine degenerative disc disease; arthritis; left limb, capsulitis, left 1st MPJ; tinea pedis; sesamoiditis left foot, arthritic changes bilateral feet).  

 b) Please state whether any left foot disability is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

 c) Please state whether any lumbar spine disability is at least as likely as not (50 percent or greater probability) caused by a left foot disability. 

 d) Please state whether any lumbar spine disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., worsened beyond the normal progression of that disease) by a left foot disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

Please provide reasons for these opinions. All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

 2. If either of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







